ORDER

PER CURIAM.
Appellant, Kenneth M. Sisak (“Mov-ant”), appeals the judgment of the Circuit Court of St. Louis County denying his 29.15 motion for post-conviction relief without an evidentiary hearing. Movant is seeking post-conviction relief from his conviction for the class C felony of possession of a controlled substance, section 195.202, RSMo 2000. The trial court sentenced Movant as a persistent drug offender to a term of thirty years of imprisonment. We affirm.
We have reviewed the briefs of the parties and the record on appeal. As an extended opinion would serve no jurisprudential purpose, we affirm the motion court’s decision pursuant to Rule 84.16(b). We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision.